        Case 1:19-cv-02892-JPB Document 41 Filed 04/19/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 VERINT AMERICAS INC., d/b/a
 FORESEE RESULTS,

              Plaintiff,
       v.                                      CIVIL ACTION NO.
                                               1:19-CV-02892-JPB
 THE REGENTS OF THE
 UNIVERSITY OF MICHIGAN,

              Defendant.

                           ORDER ON STATUS REPORT

      This matter is before the Court on the parties’ Joint Status Update on the

Mootness Issue and Proposed Briefing Schedule [Doc. 40]. The parties’ proposed

briefing schedule is APPROVED.

      IT IS HEREBY ORDERED that Defendant shall file its Unopposed

Motion to Substitute no later than April 22, 2021. Any response thereto shall be

filed no later than May 6, 2021.

      SO ORDERED this 19th day of April, 2021.
